DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NIES (US 2019/0321892).
Regarding claim 1, NIES discloses (see Fig. 4) a gear system for a wind turbine power system, comprising: a carrier comprising a first portion (@ 140) and a separate, second portion (157, see Fig. 6); a plurality of pin shafts (143) extending from the first portion of the carrier, each of the plurality of pin shafts comprising a first end and a second end, the first ends integrally formed with the first portion of the carrier, the first and second portions arranged on opposing sides of the plurality of pin shafts and being spaced apart such that the first and second portions do not contact each other, the second portion of the carrier defining an end plate that is secured to the second ends of the plurality of pin shafts; and a plurality of gears (144) mounted to the plurality of pin shafts, each of the plurality of gears arranged so as to rotate around one of the plurality of pin shafts, wherein the gear system is oriented such that the first portion (@ 140) of the carrier is positioned on a rotor-side of the wind turbine power system and the second portion of the carrier is positioned on a generator-side of the wind turbine power system.
Regarding claim 2, NIES discloses (see Figs. 4-6) the first ends (left) of the plurality of pin shafts being integrally formed with the first portion of the carrier provide structural stability to the gear system such that the gear system is absent of axially-extending webs between the first and second portions of the carrier.
Regarding claim 3, NIES discloses (see Figs. 4-6) the end plate (157) comprises a plurality of shaft holes, each of the plurality of shaft holes configured to receive one of the plurality of pin shafts.
Regarding claim 4, NIES discloses (see Figs. 4-6) the end plate is secured to the plurality of pin shafts via an interference fit between each of the plurality of pin shafts and each of the plurality of shaft holes.
Regarding claim 13, NIES discloses (see Figs. 9, 17, 18, 24, and 25) one or more of the plurality of pin shafts comprise one or more oil passages formed therein via at least one of casting, additive manufacturing, or machining.
Regarding claim 14, NIES discloses a method (see Figs. 6, 19, and 20, as well as paragraph [0067]) for manufacturing a gear system of a gearbox of a wind turbine, the method comprising: forming a first portion of a carrier of the gear system and a plurality of pin shafts of the gear system as a single part, each of the plurality of pin shafts having a first end and a second end, the first ends integrally formed with the first portion of the carrier such that the second ends extend outwards therefrom, wherein forming the first portion of the carrier and the plurality of pin shafts as the single part further comprises at least one of casting the first portion of the carrier and the plurality of pin shafts as the single part or pouring a liquid material into a mold of the first portion of the carrier, allowing the liquid material to solidify in the mold so as to form the first portion of the carrier, and then additively molding or printing the plurality of pin shafts to the first portion of the carrier; positioning a plurality of gears onto the plurality of pin shafts; and, securing a second portion of the carrier to the second ends of the plurality of pin shafts such that the first and second portions do not contact each other. 
Regarding claim 20, NIES discloses (See paragraph [0068] securing the second portion of the carrier to the second ends of the plurality of pin shafts further comprises utilizing at least one of press fitting or one or more fasteners.

Allowable Subject Matter
Claims 5, 6, 8-12, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive.  While the Applicant has incorporated the subject matter of claim 7 into claim 1, the subject matter of claims 5 and 3 were not incorporated into claim 1.  Claim 7 depended from claim 5, and claim 5 from claim 3, these intervening claims were needed for allowability.  As amended, claim 1 was not presented in the original filing, and is therefore finally rejected.
While the Applicant has incorporated the subject matter of claim 19 into claim 14, the subject matter of claim 13 and claim 1 were not incorporated into claim 14.  Claim 19 depended from claim 13, and claim 13 from claim 1, these intervening claims were needed for allowability.  As amended, claim 14 was not presented in the original filing, and is therefore finally rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659